Case 2:18-ml-02814-AB-FFM Document 727 Filed 01/24/20 Page 1 of 2 Page ID #:35288




    1 Frank Kelly (SBN 083473)
      fkelly@shb.com
    2 Andrew L. Chang (SBN 222309)
      achang@shb.com
    3 Shook, Hardy & Bacon LLP
      One Montgomery, Suite 2600
    4 San Francisco, California 94104
    5 Tel: 415.544.1900 Fax: 415.391.0281
    6 Spencer P. Hugret (SBN 240424)
      shugret@grsm.com
    7 Gordon Rees Scully Mansukhani LLP
    8 Embarcadero Center West
      275 Battery Street, Suite 2000
    9 San Francisco, CA 94111
      Tel: 415.986.5900 Fax: 415.986.8054
   10
      Attorneys for Defendant
   11 Ford Motor Company
   12
   13                           UNITED STATES DISTRICT COURT
   14           CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   15
   16   IN RE: FORD MOTOR CO. DPS6                    No. 2:18-ml-2814-AB (FFMx)
        POWERSHIFT TRANSMISSION
   17   PRODUCTS LIABILITY                            Assigned to the Hon. André Birotte, Jr.
        LITIGATION
   18
                                                      DEFENDANT FORD MOTOR
   19   THIS DOCUMENT RELATES                         COMPANY’S NOTICE OF MOTION
        ONLY TO:                                      AND MOTION FOR ORDER
   20                                                 MODIFYING PLAINTIFFS’
        YVONNE QUINTERO and                           PROPOSED JUDGMENT OR, IN
   21                                                 THE ALTERNATIVE, TO SET
        SALVADOR QUINTERO v. FORD
   22   MOTOR COMPANY,, Case no. 2:18-                BENCH TRIAL ON FORD’S
        CV-01912-AB-FFM                               EQUITABLE DEFENSE
   23
   24                                                 Courtroom:                7B
                                                      Hearing Date/Time:        To be Set by Court
   25
   26
   27
   28
                            FORD’S NOTICE OF MOT. AND MOT. RE PROPOSED JUDGMENT OR BENCH TRIAL
                                                        CASE NO.: 2:18-ml-2814-AB (FFMx) (QUINTERO)
        4826-6352-5298 v1
Case 2:18-ml-02814-AB-FFM Document 727 Filed 01/24/20 Page 2 of 2 Page ID #:35289




    1 TO THE COURT AND ALL PARTIES AND COUNSEL OF RECORD:
    2           PLEASE TAKE NOTICE that, pursuant to the Court’s January 13, 2020
    3 Order Granting Stipulation of the Parties to Set Briefing and Hearing Schedule
    4 Regarding Proposed Judgment, on a date to be set by the Court at its convenience,
    5 or as soon thereafter as the matter may be heard in the courtroom of the Honorable
    6 André Birotte Jr., sitting in the United States Courthouse, Courtroom 7B, 350 West
    7 First Street, Los Angeles, CA 90012, Defendant Ford Motor Company will and
    8 hereby does move this Court for an Order granting Ford’s Motion for Order
    9 Modifying Plaintiffs’ Proposed Judgment Or, in the Alternative, to Set Bench Trial
   10 on Ford’s Equitable Defense, including that the Court:
   11           1) Modify Plaintiffs’ proposed judgment, pursuant to Ford’s objections, to
   12               enter a judgment setting forth judgment in Plaintiffs’ favor to their
   13               express-warranty claim and Plaintiffs’ abandonment of their implied-
   14               warranty claim; or
   15           2) Set a bench trial to resolve Ford’s equitable defense to Plaintiffs’ implied-
   16               warranty claim.
   17           This Motion is made following the conference of counsel pursuant to L.R. 7-
   18 3, which took place on January 6 and 10, 2020.
   19           This Motion is based on this Notice of Motion, the concurrently filed
   20 Memorandum of Points and Authorities, the Declaration of Andrew Chang, the
   21 pleadings and papers on file in this action, and such oral and documentary evidence
   22 as may be presented at the hearing on this Motion.
   23 January 24, 2020                            Respectfully submitted,
   24
                                                  SHOOK, HARDY & BACON LLP
   25                                             By: /s/ Andrew L. Chang
   26                                             Andrew L. Chang
                                                  Attorneys for Defendant
   27                                             Ford Motor Company
   28
                                                     1
                            FORD’S NOTICE OF MOT. AND MOT. RE PROPOSED JUDGMENT OR BENCH TRIAL
                                                        CASE NO.: 2:18-ml-2814-AB (FFMx) (QUINTERO)
        4826-6352-5298 v1
